DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “at least one of parameters of the light beam” in line 6 contains grammatical errors. Suggested alternative language is --at least one of a plurality of parameters of the light beam”.  Appropriate correction is required. 
Claim 16 is objected to because of the following informalities:  the phrase “at least one of parameters of the light beam” in line 7 contains grammatical errors. Suggested alternative language is --at least one of a plurality of parameters of the light beam”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-13, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “when the p-value of the statistical test on the change in the at least one brain wave index of the at least one region in the frontal lobe regions of the user illuminated by the light beam is greater than or equal to 0.05, the controller changes the at least one of the parameters of the light beam to meet a desired criteria of the p-value being smaller than 0.05” in lines 14-18. While the original disclosure does provide support for adjusting parameters of the light beam by a controller in response to a measurement result from a physiological monitoring apparatus [0040], there is not clear support for adjusting parameters of light based on the p-value of a statistical test on the change in a brain wave index. The specification, as originally filed, discloses verifying whether the emotional, mental, and/or sleep state is actually changed by a particular set of light parameters (recipe) by measuring the change in the brain wave index and determining whether a p-value of a statistical test on the change is less than 0.05 [0028], however this is disclosed in the context of verifying the optimal light source recipe actually works before implementing the method (see [0028] and fig. 5) and is not 
Claims 2 and 4-13 incorporate the new matter of claim 1 therein.
Claim 16 recites the same new matter as claim 1.
Claim 17 incorporates the new matter of claim 16 therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation "each time" in lines 9 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 16: it is not clear if the limitation “to evaluate a p-value of a statistical test” in lines 13 and 14 respectively is a functional limitation performed by the physiological monitoring apparatus, or an intended use that may be performed by a user or separate device.
Claims 1 and 16 recite the limitation “the p-value of the statistical test on the change in the at least one brain wave index” in lines 14-15 and 17-18 respectively. There is insufficient 
Claims 1 and 16 are apparatus claims but recite an active method step of “when the p-value…is greater than or equal to 0.05, the controller changes the at least one of the parameters of the light beam to meet a desired criteria of the p-value being smaller than 0.05” in lines 14-18 and 17-21 respectively. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph because it creates confusion as to when direct infringement occurs; when one creates a system that allows the user to perform the method step, or whether infringement occurs when the user actually performs the method step. See MPEP 2173.05(p). Suggested alternative language is: “when the p-value…is greater than or equal to 0.05, the controller is configured to change the at least one of the parameters of the light beam to meet a desired criteria of the p-value being smaller than 0.05”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 5, 7, 9, 11, and those dependent therefrom are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) 
Claim 2 recites “the light beam entering the eyes of the user” in lines 2-3. This limitation requires the presence of a user for infringement and therefore encompasses a human organism. Suggested alternative language is “the light beam”. 
Claims 5, 7, 9, and 11 recite the same non-statutory subject matter as claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore-Ede (WO 2016/145059) in view of Mastrianni (US 2017/0189639 A1) and Jin (US 2013/0158951 A1).
Claim 1; Moore-Ede discloses a light source apparatus comprising a light source configured to illuminate eyes of a user ([0001]; any light source can illuminate the eyes) and a controller coupled to the light source configured to change at least one of a color temperature, an illuminance, a color rendering index of the light beam, irradiances of different color lights in the light beam, light illumination time points, a duration of light illumination, a frequency of light illumination, and a total 15course of light illumination of the user [00255-256, 00258, 00261-263]. Moore-Ede further discloses a physiological monitoring apparatus coupled to the controller and configured to monitor a change in a state of the user such that the controller changes at least one of the parameters of the light beam based on a measurement result of the physiological 
However, Mastrianni discloses an apparatus for mindfulness therapy which provides a visual stimulus to a user which is controlled based on biological feedback from the user. Specifically, EEG data is used to monitor a change in a brain wave index of at least one region in frontal lobe regions of the user ([0058-61]; frontal lobe [0048]; fig. 1 shows EEG sensor 108a of a frontal lobe of the user). A statistical analysis is performed to evaluate the efficacy of a particular therapy and parameters are adjusted based on the analysis [0063]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological monitoring apparatus of Moore-Ede according to the teachings of Mastrianni, such that the apparatus is configured to monitor a change in at least one brain wave index of at least one region in frontal lobe regions of the user to evaluate a statistical test and configure the controller to change the light beam parameter(s) based on the statistical test, in order to ensure the treatment provided to the user has the required therapeutic efficacy (Mastrianni [0063]).
Moore-Ede, as modified by Mastrianni, fails to disclose evaluating a p-value of the statistical test and configuring the controller to change the light beam parameter(s) when the p-value is greater than or equal to 0.05. However, it is known in the art that a p-value of 0.05 is generally considered to be the limit to show statistical significance (Jin [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Moore-Ede in view of Mastrianni to adjust the 
Claim 4: Moore-Ede discloses the light source emits a light beam having adjustable characteristics [00240-243, 00255-256, and 00263], including a color temperature between 2600-6500 K, a CRI of at least 70, and an illumination level of 10-750 lux [0042, 00202-203].

Claims 2, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore-Ede in view of Mastrianni and Jin as applied to claims 1 or 4 above, and further in view of Waldman (US 5447527).
Claims 2, 5, 7, 9, and 11: Moore-Ede discloses the light source emits a light beam having adjustable characteristics [00240-243, 00255-256, and 00263]. With respect to claims 2, 5, and 7, Moore-Ede further discloses the relative irradiance of various portions of the visible light spectrum, including green and blue light, can also be adjusted to achieve different effects [0180-188 and 00391]. With respect to claims 9 and 11: Moore-Ede discloses the light source emits a light beam having a color temperature between 2600-6500 K, a CRI of at least 70, and an illumination level of 10-750 lux [0042, 00202-203].
Moore-Ede, as modified by Mastrianni and Jin fails to disclose irradiance of green and/or blue light of 30-200 µW/cm2. Waldman discloses a light source for treatment of circadian rhythm disorders such as seasonal affective disorder (SAD) which provides green and/or blue light having an irradiance of 1.8-200 µW/cm2 (col. 3, lines 18-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source of Moore-Ede, as modified by Mastrianni and Jin to provide the light 2, overlapping with Applicant’s claimed range of 30-200 µW/cm2 since Waldman discloses green and/or blue light having this irradiance level is suitable for treating circadian rhythm disorders, such as SAD, while also avoiding irradiance levels which can bring on other symptoms such as irritability, headache, and nausea (col. 2, lines 65-68 and col. 3, lines 18-28). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore-Ede in view of Mastrianni and Jin and Waldman as applied to claim 5 above, and further in view of Ito (EP 1496315 A1).
Claim 6: Mastrianni discloses the brain wave index comprises α wave data [0058-61]. Furthermore, according to Applicant’s specification, a light beam having the characteristics recited in claims 4 and 5 results in a change in the at least one brain wave index of the at least one region that satisfies: Ln(F4)-Ln(F3)>0, Ln(F8)-Ln(F7)>0, or Ln(Fp2)-Ln(Fp1)>0, wherein Ln(F4), Ln(F8), and Ln(Fp2) are natural logarithms of an α wave or θ wave power of F4, F8, or Fp2 regions respectively of a first region in the frontal lobe regions of the user and Ln(F3), Ln(F7), and Ln(Fp1) are natural logarithms of the α wave or θ wave power of F3, F7, or Fp1 regions respectively of a seco 73133usf second rnd region in the frontal lobe regions of the user [0029]. Moore-Ede, as modified by Mastrianni, Jin, and Waldman fails to disclose the brain wave index comprises an α wave power. However, Ito discloses the power spectra of alpha waves may be measured by an EEG to determine whether a brain effect is statistically significant [0003]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an α wave power as the brain wave index or biometric data in the system of Moore-Ede in view of Mastrianni, Jin, and Waldman as such a parameter is known in the art, as .

Claims 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore-Ede in view of Mastrianni, Jin, and Waldman as applied to claims 7, 9, and 11 above, and further in view of Kang (KR 2000-0006629; machine translation attached to original document included with this office action).
Claim 8 and 10: Mastrianni discloses the brain wave index comprises α, β, γ, or θ wave data [0061] but fails to disclose the brain wave index comprises an α, β, γ, or θ wave amplitude and/or a ratio thereof. However, Kang discloses a brainwave biofeedback device wherein the α wave, β wave amplitude, standard deviation, and the ratio of alpha wave and beta wave measured in the frontal lobe by EEG are used as the brain wave parameter (p. 4, 6th full paragraph of machine translation document). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an α or β wave amplitude and/or a ratio thereof as the brain wave index or biometric data in the system of Moore-Ede in view of Mastrianni, Jin, and Waldman as such parameters are known in the art, as taught by Kang, for biofeedback-controlled brain stimulation.
Claim 12: Mastrianni discloses the brain wave index comprises θ wave data [0061] but fails to disclose the brain wave index comprises a θ wave amplitude. However, Kang discloses a brainwave biofeedback device wherein the α wave, β wave amplitude, standard deviation, and the ratio of alpha wave and beta wave measured in the frontal lobe by EEG are used as the brain wave parameter (p. 4, 6th full paragraph of machine translation document). Kang further discloses β waves need to be more active than θ waves for awakened mental activity, while α or θ waves need to be increased for relaxation (p. 4, last paragraph of machine translation document). It .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore-Ede in view of Mastrianni and Jin as applied to claim 1 above, and further in view of Brandston (US 5047006).
Claim 13; Moore-Ede discloses the light source comprises multiple light emitting elements which can be mixed to generate the desired light beam [00184, 00210, 00213, and 00391] but does not explicitly disclose at least one red light emitting element, at least one green light emitting element, and at least one blue light emitting element. However, Brandston discloses a light source apparatus for influencing the circadian rhythm of a subject comprising red, green, and blue light sources (col. 6, lines 29-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one red light emitting element, at least one green light emitting element, and at least one blue light emitting element in the system of Moore-Ede in view of Mastrianni and Jin, because Brandston discloses light of any desired hue, brightness, and spectral composition can be generated with red, green, and blue light sources (col. 6, lines 29-55) therefore such a configuration would allow any type of light to be provided.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore-Ede in view of Mastrianni and Jin as applied to claim 1 above, and further in view of Koyama (US 6053936).
Claim 16; Moore-Ede in view of Mastrianni and Jin disclose a light source apparatus, a controller, and a physiological monitoring apparatus as recited in claim 16 wherein the controller is configured to change parameters of the light beam when a p-value of a statistical test on a change in a brain wave index is greater than or equal to 0.05 (see discussion of claim 1 above) but fails to disclose glasses, wherein the light source apparatus is disposed on the glasses and is configured to be located around eyes of the user. However, Koyama discloses a portable illumination device for modifying circadian rhythms comprising a wearable apparatus with a fixing member 10 and light source apparatus 20 comprising a light source 30 disposed on the fixing member for locating the light source around/near the eyes of the user (col. 5, lines 27-35 and 41-44). Koyama discloses the fixing member may be glasses (figs. 11-12, 19, 22, and 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source apparatus of Moore-Ede in view of Mastrianni and Jin as part of a wearable apparatus comprising glasses, as taught by Koyama, in order to ensure the user is exposed to desired therapeutic lighting throughout the day or if a user is in a location which is not equipped with the proper equipment to provide appropriate ambient lighting for influencing the circadian rhythm as desired.
Claim 17; Moore-Ede discloses the light source apparatus comprises an optical filter module [00144]. Koyama also discloses an optical filter module (col. 9, lines 45-48).
Response to Arguments
Applicant's arguments filed 06 October 2020 have been fully considered but they are not persuasive.
With respect to the rejections under 35 USC 101: Applicant has amended claim 1 to overcome this rejection, however the non-statutory subject matter is still recited in claims 2, 5, 7, 9, and 11.
Applicant’s remaining arguments with respect to claim(s) 1, 2, 4-13, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791